DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 05/02/2022. This action is made Final.
B.	Claims 1-20 remain pending.
   

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stivoric, John M. et al. (US Pub. 2014/0203797 A1), herein referred to as “Stivoric”.


As for claims 1 and 13, Stivoric teaches. A system for detecting a step of a user, comprising: processing circuitry (fig. 1B CPU); a sensor coupled to the processing circuitry and configured to detect a variation of electrostatic charge (fig. 1B, 12A e-field sensor) of the user during execution of a step by the user and generate a charge-variation signal (par. 106 electric field sensor for sensing electrostatic from the user wearing device); 

	and an accelerometer coupled to the processing circuitry and configured to detect an acceleration as a consequence of the step of the user and generate an acceleration signal, wherein the processing circuitry is configured to: acquire the charge-variation signal (par. 116 accelerometer sensor detecting acceleration of device moved by user); acquire the acceleration signal (par. 116 The line referred to as “O” shows the channel of data comprising the raw output from the electric-field sensor); 

	detect, in the charge-variation signal, a first characteristic identifying the step of the user; detect, in the acceleration signal, a second characteristic identifying the step of the user (par. 116 The line, referred to as G, refers to longitudinal mean absolute difference values obtained from a longitudinal accelerometer on the device. Similar to the step counter the LMAD value does not reflect any data from the electric-field sensing device and was used for comparative purposes. Referring to both lines O and W, it can be seen that the invention indicates that each activity had a particular data signature with data generated from the electric-field sensor); 

	and validate the execution of the step by the user in response to detecting both the first and the second characteristics (par. 116 O and W data (electro charge and absolute difference) is correlated to output data of lines G and B (acceleration and algorithm). 

As for claims 2 and 14, Stivoric teaches. The system according to claim 1, wherein the processing circuitry is configured to detect the first characteristic prior to detecting the second characteristic, and the processing circuitry is configured to detect the second characteristic only in a case where the first characteristic has been detected (par. 116 scenario using electro field sensor data as primary data factor). 

As for claims 3 and 15, Stivoric teaches. The system according to claim 1, wherein the processing circuitry is configured to detect the second characteristic prior to detecting the first characteristic, and the processing circuitry is configured to detect the first characteristic only in the case where the second characteristic has been detected (par. 117 scenario using acceleration sensor data as primary data factor). 

As for claims 4 and 16, Stivoric teaches. The system according to claim 1, further comprising: processing the acceleration signal or the charge-variation signal by machine-learning or artificial-intelligence algorithms for identifying a type of step, the type of step including at least one of: a step forward, a step backward, a step up, a step down, or a sound of a footstep on the ground in the absence of displacement of the user (par. 112 use of conventional machine learning techniques such as training a model from collected sensor data). 

As for claims 5 and 17, Stivoric teaches. The system according to claim 1, wherein the detecting the first characteristic includes at least one of: detecting a peak of the charge-variation signal that exceeds a fixed threshold; detecting a peak of the charge-variation signal that exceeds an adaptive threshold; or detecting specific patterns of the charge-variation signal by machine-learning or artificial-intelligence algorithms (par. 26 identifying patterns from input data of the sensors; par. 117 detection of peak charge variations from sensors). 

As for claims 6 and 18, Stivoric teaches. The system according to claim 5, wherein the detecting a peak of the charge-variation signal that exceeds an adaptive threshold includes: calculating a mean value assumed by the charge-variation signal in a time interval (par. 122 The solid line represents predictions of energy expenditure (EE) made by the following formula: EE=(A*peaks)+(B*MAD)+C; where MAD is the mean absolute difference for each minute of the electric-field sensor output); calculating a coefficient of standard deviation of the charge-variation signal in the time interval (par. 122 where A, B, and C are constants, peaks are the number of peaks in each minute of the output data of the electric-field sensor worn by a subject running) ; and adding the mean value to a multiple of the coefficient of standard deviation (par. 122 The dotted line represents EE determined by proprietary algorithms from channels of data involving the other sensors of the device, wherein the electric-field sensor data was excluded). 

As for claims 7 and 19, Stivoric teaches. The system according to claim 1, wherein the detecting the second characteristic includes at least one of: detecting a peak of the acceleration signal that exceeds a fixed threshold; detecting a peak of the acceleration signal that exceeds an adaptive threshold; or executing a frequency analysis of the acceleration signal (par. 123 detecting differences of acceleration from acceleration sensor information stored on the device to validate work out activity such as walking such that the device can accurately count steps of the user). 

As for claim 8, Stivoric teaches. The system according to claim 1, wherein the sensor is configured to be worn by the user in direct electrical contact with a body portion of the user and includes an instrumentation amplifier and an analog-to-digital converter coupled at an output of the instrumentation amplifier (par. 218 signals sent through amplifiers for further calculations and function processing). 

As for claim 9, Stivoric teaches. The system according to claim 1, configured to be worn by the user (par. 112 device worn by user). 

As for claims 10 and 20, Stivoric teaches. The system according to claim 1, wherein the validating the execution of the step by the user includes incrementing a counter of a number of steps made by the user (par. 197 GUI depicting event recognitions consisting of at least of steps of the user). 

As for claim 11, Stivoric teaches. A portable electronic device, comprising a system for detecting a step of a user according to claim 1. (par. 112 detecting steps of a user wearing electronic device). 

As for claim 12, Stivoric teaches. The portable electronic device of claim 1, comprising at least one of: a pedometer, a smartwatch, or a smartphone (par. 105 smartphone, exercise equipment).


(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.

A1.	Applicant arguers that Stivoric does not teach “detect, in the charge-variation signal, a first characteristic identifying the step of the user; detect, in the acceleration signal, a second characteristic identifying the step of the user; and validate the execution of the step by the user in response to detecting both the first and the second characteristics.”

R1.	Examiner does not agree, as Stivoric gives multiple examples of what first and second characteristics could be. 

[0108]
As an example, when the wearer takes a step, his foot leaves the ground, a charge is generated on CFOOT due to triboelectric effect. This charge induces a change in charge on the series capacitors CAIR, CHousing, and CIN, which results in a net change in the voltage on CIN. This voltage change is amplified and buffered by the op-amp, resulting in a net change in VOUT.
[0109]
Another possible scenario is when a charged object (e.g. another person), approaches the wearer of the charge monitoring device. In this case, a charge is imposed through CAIR and CHOUSING resulting in a similar effect on VOUT. Note that in some cases, the op-amp is not even required. Some A/D circuits have a high enough input impedance that the charge imposed on them can be directly sensed and converted to a digital value.

Here the user has charactistics of triboelectric effect then later in par. 111 other example of charge detection through different charactistics are mentioned (The charge reflecting the motion is believed to be static in nature. In addition to capacitance and other techniques described above, other sensors may be utilized to provide or enhance this type of proximity detection, including galvanic skin response, heat flux, sound and motion to help recognize these context points with greater confidence, accuracy and reliability.).

Further Examiner notes that the Applicants Specification does not limit to what the characteristics could be and thus are open to any known characteristics known in the art.

Applicant contests that the claim features: “The validation of the step is based on verifying the presence of these characteristics both in the charge-variation signal and in the accelerometer signal. Accordingly, false positives in the count can be considerably reduced of the steps, as a double validation is required to confirm the step.” But as reasons already discussed this is not the interpretation of the current claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 20, 2022